                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



GERALD L. FERGUSON,
                                                                          No. 6:17-cv-01341-SB
               Plaintiff,
                                                      ORDER AWARDING ATTORNEY FEES
       V.                                                 UNDER THE EQUAL ACCESS TO
                                                            JUSTICE ACT, PURSUANT TO
NANCY A. BERRYHILL,                                                   28 U.S.C. § 2412(d)
Acting Commissioner of Social Security,

               Defendant.

MOSMAN, J., .

       Based upon the parties' Stipulation [23], IT IS ORDERED that Plaintiff shall be awarded

attorney fees under the EAJA in the amount of SEVEN THOUSAND ONE HUNDRED

EIGHTY-THREE DOLLARS AND EIGHTY CENTS ($7,183.80). Pursuant to Ast.rue v. Ratliff,

560 U.S. 586 (2010), this award is subject to the United States Department of the Treasury's

Offset Program. Any award shall be payable to Plaintiff, except that if the Commissioner

determines that Plaintiffs award is not subject to the Treasury's Offset Program, the award shall

be payable to Plaintiffs counsel: Harder, Wells, Baron & Manning, P.C. Payment shall be

delivered to Plaintiffs counsel at Harder, Wells, Baron & Manning, P.C., 474 Willamette Street,

Eugene, OR 97401.

       DATED this     2;~ of April, 2019.


I-ORDER
